Exhibit 10.52
AMENDMENT TO LOAN DOCUMENTS
     This Amendment to Loan Documents (this “Amendment”) is made and entered
into as of this 9th day of April, 2009, by and among Intraop Medical
Corporation, a Nevada corporation (the “Company”), and the investors of the
Company set forth on the signature pages hereto (the “Investors”). Capitalized
terms used but not defined herein shall have the meanings assigned thereto in
the Loan Documents (as defined below).
Recitals
     Whereas, the Company and the Investors are parties to (i) that certain
Debenture Purchase Agreement, dated as of September 30, 2008 (the “Purchase
Agreement”), and (ii) that certain Security Agreement, dated as of September 30,
2008 (the “Security Agreement”);
     Whereas, pursuant to the Purchase Agreement the Company has issued to the
Investors 10% Senior Secured Debentures (the “Debentures” and, together with the
Purchase Agreement and the Security Agreement, the “Loan Documents”);
     Whereas, the Company and the Investors wish to amend certain terms of the
Loan Documents as described below;
     Whereas, pursuant to Section 5.4 of the Purchase Agreement and Section 7(f)
of the Debentures, no provision thereof may be amended except in a written
instrument signed by the Company and the holders of at least 50% of the
outstanding and unpaid principal amount owing under all Debentures then
outstanding; and
     Whereas, pursuant to Section 19(c) of the Security Agreement, no provision
thereof may be modified or amended except by a written agreement specifically
referring thereto and signed by the Company, the collateral agent named therein
and a majority in interest (based on then-outstanding principal amounts of
Debentures at the time of such determination) of the secured parties thereunder.
Agreement
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Amendment.
          1.1 Amendment.
               (a) The definition of “Debentures” in Section 1.1 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
“Debentures” means the 10% Senior Secured Debentures of the Company, subject to
the terms therein, in substantially the form of Exhibit A, as the same may be
amended or otherwise modified from time to time.”

 



--------------------------------------------------------------------------------



 



               (b) The definition of “Security Agreement” in Section 1.1 of the
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
     “Security Agreement” means the Security Agreement, dated September 30,
2008, among the Company and the Purchasers, in the form of Exhibit E attached
hereto, as the same may be amended or otherwise modified from time to time.”
               (c) Section 2.4 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“2.4 Subsequent Closings. If, at any time on or prior to June 30, 2009, Lacuna
Venture Fund LLLP (“Lacuna”) so elects, the Company will sell, in one or more
closings, up to an additional $2,000,000 aggregate principal amount of the
Debentures to Lacuna and/or such other persons as may be mutually agreed upon by
Lacuna and the Company (collectively, the “Additional Purchasers”). All such
sales made at any additional closings (each, an “Additional Closing”), shall be
made on the terms and conditions set forth in this Agreement, and (i) the
representations and warranties of the Company set forth in Section 3.1 hereof
(and the Disclosure Schedule) shall speak only as of the Closing and the Company
shall have no obligation to update any such disclosure, and (ii) the
representations and warranties of the Purchasers in Section 3.2 hereof shall
speak as of such Additional Closing. This Agreement may be amended by the
Company without the consent of the Purchasers to reflect the applicable
Subscription Amount of any Additional Purchasers and, to the extent that any
Additional Purchaser is not already a party hereto, to include any Additional
Purchasers as parties hereto upon the execution by such Additional Purchasers of
a counterpart signature page hereto. Any Debentures sold pursuant to this
Section 2.4 shall be deemed to be “Debentures” for all purposes under this
Agreement and any Additional Purchasers thereof shall be deemed to be
“Purchasers” for all purposes under this Agreement.”
               (d) The first sentence of Section 5.4 of the Purchase Agreement
is hereby amended and restated in its entirety as follows:
“No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each of the
Purchasers.”
               (e) The Purchase Agreement shall be amended such that the form of
Debenture attached thereto as Exhibit A is amended and restated in its entirety
in substantially the form attached hereto as Exhibit A. Each of the Debentures
that is outstanding on the date hereof is hereby amended and restated in its
entirety in substantially the form attached hereto as Exhibit A.
               (f) The preamble to the Security Agreement is hereby amended and
restated in its entirety as follows:

2.



--------------------------------------------------------------------------------



 



“SECURITY AGREEMENT, dated as of September 30, 2008 (this “Agreement”), among
Intraop Medical Corporation, a Nevada corporation (the “Company”) and the holder
or holders of the Company’s 10% Senior Secured Debentures, in the original
aggregate principal amount of up to $3,500,000 (as the same may be amended or
otherwise modified from time to time, the “Debentures”) and issued pursuant to
that certain Debenture Purchase Agreement (as the same may be amended or
otherwise modified from time to time, the “Purchase Agreement”) of even date
herewith between the Company and each signatory hereto, their endorsees,
transferees and assigns (collectively referred to as, the “Secured Parties”).”
               (g) The second sentence of Section 19(c) of the Security
Agreement is hereby amended and restated in its entirety as follows:
“Except as specifically set forth in this Agreement, no provision of this
Agreement may be modified or amended except by a written agreement specifically
referring to this Agreement and signed by the Company, the Agent and each of the
Secured Parties.”
          1.2 Effect on Agreement.
               (a) Except as expressly set forth in Section 1.1 of this
Amendment, each of the Loan Documents shall be and remain in full force and
effect in accordance with its terms. Each of the Loan Documents, as amended by
Section 1.1 of this Amendment, is hereby ratified and confirmed in all respects.
               (b) Nothing contained herein shall in any way impair the
Debentures now held for the Obligations, nor affect or impair any rights,
powers, or remedies under the Debentures or any Loan Document, it being the
intent of the parties hereto that this Amendment shall not constitute a novation
of the Debentures or an accord and satisfaction of the Obligations. The Company
hereby ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted pursuant to the Loan Documents,
as collateral security for the Obligations, and acknowledges that all of such
liens and security interests, and all Collateral heretofore pledged as security
for the Obligations, continues to be and remains Collateral for the Obligations
from and after the date hereof.
          2. Miscellaneous.
               2.1 Governing Law. This Amendment shall be governed by and
construed under the internal laws of the State of Delaware in all respects,
without giving effect to conflict of law principles thereof.
               2.2 Entire Agreement. This Amendment and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof.
               2.3 Severability. In the event one or more of the provisions of
this Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any

3.



--------------------------------------------------------------------------------



 



respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
               2.4 Titles and Subtitles. The titles of the sections and
subsections of this Amendment are for convenience of reference only and are not
to be considered in construing this Amendment.
               2.5 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
               2.6 Additional Purchaser. By execution of this Amendment,
Rawleigh Ralls hereby: (a) acknowledges receipt of a copy of the Purchase
Agreement, the Security Agreement and the other Loan Documents; and (b) agrees
to become a party to, and be bound by, (i) the terms and conditions of the
Purchase Agreement, as a “Purchaser” under the Purchase Agreement as if he were
an original “Purchaser” party thereto, and (ii) the terms and conditions of the
Security Agreement, as a “Secured Party” under the Security Agreement as if he
were an original “Secured Party” party thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

4.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned have caused this Amendment to be duly
executed as of the day and year first written above.

            COMPANY:

Intraop Medical Corporation
      By:           Name:           Title:           INVESTORS:

E.U. Capital Venture, Inc.
      By:           Name:           Title:           Encyclopedia Equipment LLC
      By:           Name:           Title:           Lacuna Venture Fund LLLP
      By:           Name:           Title:                         Rawleigh
Ralls             

[Signature Page to Amendment to Loan Documents]





--------------------------------------------------------------------------------



 



Exhibit A
Form of Debenture

